Exhibit 10.1

Execution Version

[VOTING AND] SUPPORT AGREEMENT

THIS [VOTING AND] SUPPORT AGREEMENT (the “Support Agreement”) is entered into as
of July 13, 2015, by and between WPX ENERGY, INC. a Delaware corporation
(“Parent”), and the member of the Company (as defined below) set forth on the
signature page hereto (“Member”).

RECITALS

A. Member is a holder of record and the “beneficial owner” (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of certain limited liability company interests in RKI
Exploration & Production, LLC, a Delaware limited liability company (the
“Company” and such limited liability company interests, the “Existing Shares”).

B. Parent, Thunder Merger Sub LLC, a Delaware limited liability company and
wholly-owned subsidiary of Parent (“Merger Sub”), the Company, and EscroSol,
LLC, an Oklahoma limited liability company, as the Members’ Agent, are entering
into an Agreement and Plan of Merger of even date herewith (as it may be amended
from time to time, the “Merger Agreement”), which provides (subject to the terms
and conditions set forth therein) for the merger of Merger Sub with and into the
Company (the “Merger”). Pursuant to the Merger, the Company is to become a
wholly-owned subsidiary of Parent.

C. In the Merger, each Existing Share is to be converted into the right to
receive the consideration set forth in the Merger Agreement.

D. Member is entering into this Support Agreement in order to induce Parent to
enter into the Merger Agreement and consummate the Contemplated Transactions.

AGREEMENT

The parties to this Support Agreement, intending to be legally bound, agree as
follows:

 

SECTION 1. CERTAIN DEFINITIONS

For purposes of this Support Agreement:

(a) Capitalized terms used but not otherwise defined in this Support Agreement
have the meanings assigned to such terms in the Merger Agreement.

(b) “Expiration Date” shall mean the earlier of: (i) the date on which the
Merger Agreement is validly terminated in accordance with its terms; (ii) the
Effective Time; (iii) the effective date of any amendment, modification or
waiver that changes the Merger Consideration in a manner adverse to Member or
that changes the Merger Agreement in any other respect that is material and
adverse to Member (except to the extent Member consents in writing to such
amendment, modification or waiver in advance); or (iv) the End Date.



--------------------------------------------------------------------------------

(c) Member shall be deemed to “Own” or to have acquired “Ownership” of a
security if Member: (i) is the record owner of such security; or (ii) is the
“beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act) of
such security.

(d) A Person shall be deemed to have effected a “Transfer” of an Existing Share
if such Person directly or indirectly: (i) sells, pledges, encumbers, grants an
option with respect to, transfers or disposes of such Existing Share or any
interest in such Existing Share to any Person other than Parent; (ii) enters
into a Contract or commitment contemplating the possible sale of, pledge of,
encumbrance of, grant of an option with respect to, transfer of or disposition
of such Existing Share or any interest therein to any Person other than Parent;
or (iii) reduces such Person’s beneficial ownership of, interest in or risk
relating to such Existing Share; provided, however, with respect to any Person
which is an investment fund, a Transfer shall not include any sale of, pledge
of, encumbrance of, grant of an option with respect to, transfer of or
disposition of ownership interests in such investment fund.

(e) [“Restricted Business” shall mean the exploration and production of oil and
natural gas and the acquisition, development and exploitation of oil and natural
gas properties.]

 

SECTION 2. TRANSFER OF SECURITIES

Member shall not, directly or indirectly, cause or permit any Transfer of any of
the Existing Shares Owned by Member to be effected prior to the Expiration Date
(other than pursuant to the Merger); provided, however, that Member shall be
permitted to Transfer any such Existing Shares to any of its Affiliates or, if
an investment fund, to its limited partners, so long as such transferee agrees
to be bound by the terms of this Agreement and evidences the same by executing a
copy of this Agreement prior to the Transfer of such Existing Shares.

 

SECTION 3. VOTING OF SHARES

3.1 [Note to draft: only certain Support Agreements will contain a voting
requirement to approve the Merger and the other Contemplated Transactions.]
[Approval of the Transactions. Member agrees to execute and deliver, or cause to
be executed and delivered, within two hours following the execution and delivery
to Parent of this Support Agreement, a signature page to an action by written
consent of Members of the Company adopting the Merger Agreement and approving
the Merger and the other Contemplated Transactions with respect to all Existing
Shares Owned by Member. Member shall ensure that such signature page to such
action by written consent is not revoked or rescinded in any respect prior to
the Expiration Date. Should such signature page to such action by written
consent or should such action by written consent be determined not to be
effective or be revoked, rescinded or otherwise invalidated, Member shall
execute and deliver or cause to be executed and delivered, within one day
following the date of such determination, revocation, rescission or
invalidation, a replacement signature page to such action by written consent, or
to a replacement action by written consent, as applicable, of Members of the
Company adopting the Merger Agreement and approving the Merger and the other
Contemplated Transactions with respect to all of the Existing Shares Owned by
Member.] [Intentionally Omitted.]

 

2



--------------------------------------------------------------------------------

3.2 Other Voting Matters. [In addition to Member’s obligations contained in
Section 3.1,] Member agrees that, prior to the Expiration Date, at any meeting
of the members of the Company, however called, and in any action by written
consent of members of the Company, unless compliance with this provision is
otherwise waived in writing by Parent, Member shall cause any Existing Shares
Owned by Member as of the record date with respect to such meeting or consent to
be voted against the following actions (other than the Merger and the other
Contemplated Transactions):

(a) any extraordinary corporate transaction, such as a merger, consolidation or
other business combination involving the Company;

(b) any sale, lease, sublease, license, sublicense or transfer of a material
portion of the rights or other assets of the Company (other than with respect to
the transfer of the PRB Assets and the Non-Core Assets);

(c) any reorganization, recapitalization, dissolution or liquidation of the
Company;

(d) any change in a majority of the board of managers of the Company;

(e) any amendment to any of the Company’s Constituent Documents;

(f) any change in the capitalization of the Company or the Company’s corporate
structure; and

(g) any other action that is intended, or would reasonably be expected, to
impede, interfere with, delay or adversely affect the Merger or any of the other
Contemplated Transactions.

3.3 Other Voting Agreements. Prior to the Expiration Date, Member shall not
enter into any Contract or other arrangement or understanding with any Person to
vote or give instructions in any manner inconsistent with [Section 3.1 or]
Section 3.2.

 

SECTION 4. BINDING TERMS OF MERGER AGREEMENT

(a) Member hereby acknowledges and agrees that:

(i) Member is a Member (as defined in the Merger Agreement) and Indemnitor for
purposes of the Merger Agreement and agrees to be bound by, and to observe and
comply with, the terms and provisions of the Merger Agreement (including
Sections 2.8 and 9.1 and Article VIII) as if Member were a party thereto in its
capacity as an Indemnitor thereunder;

(ii) a portion of the Merger Consideration to which Member is entitled will be
delivered to the Escrow Bank in accordance with the applicable terms of the
Merger Agreement until such amounts, if any, are required to be distributed to
Member in accordance with the Escrow Agreement and the Merger Agreement; and

(iii) under certain circumstances, the terms, conditions and limitations of
Article VIII of the Merger Agreement require Member, in its capacity as an
Indemnitor, to indemnify the Indemnitees, on a basis that is several from, and
not joint with, the other Members, with respect to its pro rata share of the
matters set forth in Section 8.2 of the Merger Agreement.

(b) Member hereby irrevocably nominates, constitutes and appoints the Members’
Agent as Member’s agent and true and lawful attorney in fact, with full power of
substitution, to act in the name, place and stead of Member for purposes of
executing any documents and taking any actions that the Members’ Agent may, in
its sole discretion, determine to be necessary, desirable or appropriate in
connection with any claim for indemnification, compensation or reimbursement
under Article VIII and Section 9.1 of the Merger Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 5. SOLICITATION OF OTHER PROPOSALS

(a) During the Pre-Closing Period, Member shall not, and shall cause its
Subsidiaries and its and its Subsidiaries’ Representatives not to, directly or
indirectly, solicit, initiate, knowingly encourage, knowingly facilitate, or
furnish or disclose nonpublic information in furtherance of, any inquiries or
the making of any offer or proposal regarding any Acquisition Transaction, or
participate in any discussions (other than to respond negatively) or
negotiations with, any Person (other than Parent and its Affiliates or
Representatives) concerning any Acquisition Transaction or any proposal that
reasonably could be expected to lead to an Acquisition Transaction.

(b) During the Pre-Closing Period, Member shall advise Parent within the Notice
Period (as defined below) of the receipt, directly or indirectly, of any
inquiries or proposals from any third party, or of any discussions or
negotiations with any third party involving the Company, the members of the
Company or their respective Representatives, relating to an Acquisition
Transaction (including a summary of the material and significant terms and
conditions thereof and the identity of the other Person(s) involved), and
promptly furnish to Parent a copy of any such inquiry or written proposal. For
purposes of this Support Agreement, the term “Notice Period” shall mean (i) with
respect to such written inquiries or proposals or other written materials,
written notice as promptly as practicable and in no event later than 24 hours
after receipt thereof and (ii) with respect to such oral inquiries, discussions,
negotiations or proposals, oral notice as promptly as practicable and in no
event later than 24 hours after receipt thereof.

 

SECTION 6. WAIVER OF DISSENTERS’ RIGHTS

Member hereby agrees that Section 18-210 of the DLLCA (titled “Contractual
Appraisal Rights”) shall not apply to or be incorporated into the Merger
Agreement or the Contemplated Transactions and irrevocably and unconditionally
waives, and agrees to cause to be waived and to prevent the exercise of, any
rights of appraisal, any dissenters’ rights and any similar rights relating to
the Merger or any Contemplated Transaction that Member or any other Person may
have by virtue of, or with respect to, any Existing Shares Owned by Member
(including all rights under Section 18-210 of the DLLCA).

 

4



--------------------------------------------------------------------------------

SECTION 7. REPRESENTATIONS AND WARRANTIES OF MEMBER

Member hereby represents and warrants to Parent as follows:

7.1 Authorization, etc. Member has the absolute and unrestricted power,
authority and capacity to execute and deliver this Support Agreement and to
perform Member’s obligations hereunder. This Support Agreement has been duly
executed and delivered by Member and constitutes a legal, valid and binding
obligation of Member, enforceable against Member in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization or other such laws
concerning the rights of creditors. If Member is a corporation, then Member is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it was organized. If Member is a general or limited
partnership, then Member is a partnership duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it was organized.
If Member is a limited liability company, then Member is a limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it was organized.

7.2 No Conflicts or Consents.

(a) The execution and delivery of this Support Agreement by Member does not, and
the performance of this Support Agreement by Member will not: (i) conflict with
or violate any Law or judgment, decree, order, ruling or governmental permit or
license applicable to Member or by which Member or any of Member’s properties is
or may be bound or affected; or (ii) result in or constitute (with or without
notice or lapse of time) any breach of or default under, or give to any other
Person (with or without notice or lapse of time) any right of termination,
amendment, acceleration or cancellation of, or result (with or without notice or
lapse of time) in the creation of any Lien on any of the Existing Shares Owned
by Member pursuant to, any Contract to which Member is a party or by which
Member or any of Member’s Affiliates or assets is or may be bound or affected.

(b) The execution and delivery of this Support Agreement by Member does not, and
the performance of this Support Agreement by Member will not, require any
Consent of any Person.

7.3 Title to Securities. Member has good and valid title to and holds of record
(free and clear of any Liens, other than Liens set forth in the Company’s
Constituent Documents or pursuant to federal or state securities laws) the
number of Existing Shares set forth under the heading “Existing Shares Held of
Record” on Exhibit A hereof. Member holds (free and clear of any Liens, other
than Liens set forth in the Company’s Constituent Documents or pursuant to
federal or state securities laws) the other rights to acquire Existing Shares
set forth under the heading “Other Rights” on Exhibit A hereof. Except for such
Existing Shares and such rights, Member does not hold any other rights to
acquire Existing Shares or any additional securities of the Company. Neither
Member nor any Affiliate or family member of Member directly or indirectly Owns
any Existing Shares or other securities of the Company, or any other right to
acquire (by purchase, conversion or otherwise) any Existing Shares or other
securities of the Company, other than the Existing Shares and rights set forth
on Exhibit A hereof.

 

5



--------------------------------------------------------------------------------

7.4 Accredited Investor. Member is an “accredited investor” as defined in Rule
501(a) of Regulation D, as amended, under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder. Member
acknowledges that the Company has relied, and Parent confirms that the Company
is entitled to rely, on this representation for purposes of certain of its
representations and warranties under the Merger Agreement.

7.5 Accuracy of Representations. The representations and warranties contained in
this Support Agreement are accurate in all respects as of the date of this
Support Agreement, and, subject to Transfers in compliance with Section 2, will
be accurate in all respects at all times prior to the Expiration Date as if made
as of any such time or date.

 

SECTION 8. CONFIDENTIALITY

Member hereby agrees for a period of two years following the Effective Time that
all confidential and/or proprietary information of any of the Thunder Entities
obtained by Member prior to the Effective Time, as well as the terms of this
Support Agreement, the Merger Agreement and the other Transaction Documents,
shall be kept confidential by Member and shall not be used by Member for any
purpose; provided, however, that Member may disclose such information or terms
if such disclosure is (a) reasonably believed by Member to be compelled or
required under, any law, rule, regulation or governmental request, court decree,
subpoena or other legal, administrative, governmental or regulatory request,
order or proceeding or by such Member’s Constituent Documents, (b) necessary in
connection with any litigation or other proceeding to which Member and Parent or
any of its affiliates is a party, or (c) otherwise in connection with the
protection or enforcement of rights relating to the Transaction Documents or the
transactions contemplated thereby. To the extent practicable and not otherwise
prohibited by law or any such order or process, Member will use reasonable
efforts to notify Parent of any proposed disclosure of such information pursuant
to clause (a) of the preceding sentence so that Parent may seek an appropriate
protective order (and Member shall reasonably cooperate, at Parent’s expense,
with any such effort). For the avoidance of doubt, Member’s use of such
information in connection with the matters described in clauses (b) and (c) of
the second preceding sentence shall also be permitted. Member’s obligations
under this Section 8 shall not apply to any information that (i) was, is or
becomes available to the public without a breach by Member of this Section 8,
(ii) is or becomes available to Member or any of its affiliates and Member’s and
its affiliates’ directors, officers, employees, agents and representatives
(including attorneys, consultants, accountants and advisors, collectively,
“Representatives”) from sources not known by them to be subject to disclosure
restrictions, or (iii) is independently developed by Member or any of its
Representatives without reference to such confidential and/or proprietary
information of any Thunder Entities or any Transaction Document.

 

SECTION 9. [NON-SOLICITATION AND NON-COMPETITION

9.1 [Note to Draft: only the agreements for Ronnie Irani, Jeff Bonney and Mark
Goss will contain Non-Solicitation and Non-Competition provisions.]
Non-Solicitation. For a period of one year following the Effective Time (the
“Non-Solicitation Period”), Member shall not, directly or indirectly, without
the prior written consent of the Company, for itself or on behalf of any other
Person, solicit for employment or hire, directly or indirectly, any employee of
the Company who was employed with the Company during the Non-Solicitation
Period.

 

6



--------------------------------------------------------------------------------

9.2 Non-Competition. For a period of one year following the Effective Time (the
“Non-Competition Period”), Member shall not, directly or indirectly, without the
prior written consent of the Company, engage in the business conducted by the
Company (or contemplated to be conducted by the Company as reflected in written
business plans of the Company), limited to the Restricted Business in the
territory set forth on Exhibit B (the “Restricted Territory”); provided, that it
shall not be a violation of this Section 9.2 if Member owns equity interests of
(i) the Parent or (ii) any other publicly-held corporation (or other entity)
that engages in the Restricted Business in the Restricted Territory if, in the
case of this clause (ii), (x) such equity interests are actively traded on an
established securities market, (y) the amount of equity interests of such
corporation’s (or other entity’s) capital stock that are beneficially owned
(directly or indirectly) by such Member and its Affiliates collectively
represent less than one percent (1%) of the total outstanding capital stock of
such corporation (or other entity) and (z) Member has passive ownership of such
equity interests (e.g., neither such Member nor any Affiliate of such Member is
otherwise, directly or indirectly, involved in the management of such
corporation (or other entity)).]

 

SECTION 10. MISCELLANEOUS

10.1 Further Assurances. From time to time and without additional consideration,
Member shall execute and deliver, or cause to be executed and delivered, such
additional transfers, assignments, endorsements, Consents and other instruments,
and shall take such further actions, as Parent may reasonably request for the
purpose of carrying out and furthering the intent of this Support Agreement.
Without limiting the generality of the foregoing, Member shall execute and
deliver to Parent and the Company at the Closing a Release Agreement.

10.2 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered by hand, by facsimile transmission or
electronic mail transmission, or by certified or registered mail, postage
prepaid and return receipt requested. Notices shall be deemed to have been given
upon delivery, if delivered by hand, three days after mailing, if mailed, and
upon receipt of an appropriate electronic confirmation, if delivered by
facsimile or electronic mail transmission. Notices shall be delivered to the
parties at the addresses set forth below:

if to Member:

at the address set forth on the signature page hereof; and

if to Parent:

WPX Energy, Inc.

One Williams Center, Suite 300

Tulsa, Oklahoma 74172

Attention: Bryan K. Guderian, Stephen E. Brilz and Amy Flakne

Facsimile: (539) 573-5608

 

7



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice to Parent):

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, Texas 75201

Attention: Glenn D. West James R. Griffin Phone: (214) 746-7700 Facsimile: (214)
746-7777 Email: gdwest@weil.com james.griffin@weil.com

10.3 Severability. In the event that any one or more of the terms or provisions
contained in this Support Agreement shall be held to be invalid, illegal or
unenforceable for any reason, the validity, legality or enforceability of all
the other terms and provisions of this Support Agreement shall not be affected.

10.4 Entire Agreement. This Support Agreement (including Exhibit A), the Merger
Agreement (including the Exhibits and Schedules thereto), together with the
other documents referred to herein or therein, constitute the entire agreement
and understanding among the parties with respect to the Merger and Contemplated
Transactions and supersede all prior and contemporaneous oral or written
agreements, representations and warranties, arrangements and understandings
relating to the subject matter hereof and thereof.

10.5 Amendments; Waivers. This Support Agreement may be amended only by a
written instrument duly executed and delivered on behalf of each of the parties.
Compliance with any term or provision hereof may be waived only by a written
instrument executed by each party entitled to the benefits of the same. No
failure to exercise any right, power or privilege granted hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege granted hereunder.

10.6 Assignment; Binding Effect; No Third Party Rights. Except as provided
herein, neither this Support Agreement nor any of the interests or obligations
hereunder may be assigned or delegated by Member, and any attempted or purported
assignment or delegation of any of such interests or obligations shall be null
and void. Subject to the preceding sentence, this Support Agreement shall be
binding upon Member and Member’s heirs, estate, executors and personal
representatives and Member’s successors and assigns, and shall inure to the
benefit of Parent and its successors and assigns. Without limiting any of the
restrictions set forth in Section 2 or elsewhere in this Support Agreement, this
Support Agreement shall be binding upon any Person to whom any securities
(including any Existing Shares) of the Company Owned by Member are transferred.
Nothing in this Support Agreement is intended to confer on any Person (other
than Parent and its successors and assigns) any rights or remedies of any
nature.

10.7 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Support Agreement
were not performed in accordance with its specific terms or were otherwise
breached. Member agrees that, in the event of any breach by Member of any
covenant or obligation contained in this Support Agreement, Parent shall be
entitled (in addition to any other remedy that may be available to it, including
monetary damages) to obtain, without proof of actual damages: (a) a decree or
order of specific

 

8



--------------------------------------------------------------------------------

performance to enforce the observance and performance of such covenant or
obligation; and (b) an injunction restraining such breach. Member further agrees
that neither Parent nor any other Person shall be required to obtain, furnish or
post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 10.7, and Member irrevocably
waives any right he, she or it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

10.8 Non-Exclusivity. The rights and remedies of Parent under this Support
Agreement are not exclusive of or limited by any other rights or remedies which
it may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative).

10.9 Choice of Law; Exclusive Jurisdiction; Waiver of Jury Trial.

(a) This Support Agreement shall be constructed, interpreted and enforced in
accordance with, and the respective rights and obligations of the parties shall
be governed by, the laws of the State of Delaware without regard to principles
of conflicts of law.

(b) All actions and proceedings for the enforcement of or based on, arising out
of or relating to this Support Agreement shall be heard and determined
exclusively in the Delaware Court of Chancery (or, only if the Delaware Court of
Chancery declines to accept jurisdiction over the particular matter, any other
court of the State of Delaware, or any federal court sitting in the State of
Delaware), and each of the parties hereto hereby (i) irrevocably submits to the
exclusive jurisdiction of such courts (and, in the case of appeals, appropriate
appellate courts therefrom) in any such action or proceeding, (ii) irrevocably
waives the defense of an inconvenient forum to the maintenance of any such
action or proceeding, (iii) agrees that it shall not bring any such action in
any court other than the Court of Chancery of the State of Delaware (or, only if
the Delaware Court of Chancery declines to accept jurisdiction over the
particular matter, any other court of the State of Delaware, or any federal
court sitting in the State of Delaware), and (iv) irrevocably consents to
service of process by first class certified mail, return receipt requested,
postage prepaid, to the address at which Member or Parent, as the case may be,
is to receive notice in accordance with Section 10.2. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law.

(c) Each of the parties hereto hereby irrevocably waives any and all rights to
trial by jury in any legal proceeding arising out of or related to this Support
Agreement.

10.10 Counterparts. This Support Agreement may be executed by the parties in
separate counterparts (including by means of executed counterparts delivered via
facsimile or other electronic means), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

10.11 Headings. The Section headings in this Support Agreement are for
convenience of reference only, do not constitute a part of this Support
Agreement and shall not limit, extend or otherwise affect the meaning or
interpretation of the terms and provisions of this Support Agreement.

 

9



--------------------------------------------------------------------------------

10.12 Survival. The provisions of this Support Agreement, including Member’s
representations, warranties, covenants and obligations set forth in this Support
Agreement, shall survive the Expiration Date.

10.13 Rules of Construction. In this Support Agreement, unless the context
otherwise requires, words in the singular number or in the plural number shall
each include the singular number and the plural number, as the context may
require. All references herein to dollar amounts are in United States dollars.
The terms “herein,” “hereunder,” “hereto” and similar terms refer to this
Support Agreement generally and not to any one Section of this Support
Agreement, unless the context otherwise requires. The terms “include” and
“including” shall mean include or including, as the case may be, without
limiting the generality of the description preceding such term. This Support
Agreement shall not be construed against either the Company or Parent as the
party responsible for the drafting of this Support Agreement.

10.14 Capacity. Member is signing this Agreement solely in its capacity as a
member of the Company, and nothing contained herein shall in any way limit or
affect any actions taken by any Representative of such Member in his or her
capacity as a manager, officer or employee of the Company, and no action taken
in any such capacity as a manager, officer or employee shall be deemed to
constitute a breach of this Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Support Agreement to be
executed as of the date first written above.

 

WPX ENERGY, INC.

 

By

 

Name

 

Title

Signature Page to Support Agreement



--------------------------------------------------------------------------------

MEMBER

 

Signature

 

Printed Name

Address:

 

 

 

Facsimile:

 

Signature Page to Support Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

Existing Shares

Held of Record

  

Other Rights

        



--------------------------------------------------------------------------------

EXHIBIT B

Restricted Territory

 

LOGO [g55835exb_pg01.jpg]

Chaves Yoakum Terry Gaines Lea Eddy Otero Andrews N E W M E X I C O T E X A S
Loving Winkler Culberson Ward Crane Reeves Jeff Davis Pecos Presidio Brewster
Terrell Delaware Basin